Citation Nr: 0602849	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  01-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for unspecified 
disability(ies) of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO denied service connection 
for PTSD, glaucoma and residuals of herbicide exposure. 

In a March 2000 statement to the RO, the veteran raised the 
issue of enlistment to service connection for loss of vision.  
As this issue has not been developed for appellate review, it 
is referred to the RO for appropriate development. 

In October 2002, the Board ordered further development in the 
veteran's case.  Thereafter, it was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  In October 2003, the Board remanded the claims 
to the RO in New York, New York for further development.  The 
requested development has been completed and the case has 
returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy.

3  The occurrence of the veteran's alleged in-service 
stressors is not verified.

4.  The veteran's glaucoma was not present during service or 
for many years thereafter and is not related to his military 
service. 

5.  The veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange.
6.  A chronic disability(ies) as a result of alleged in-
service exposure to Agent Orange is not presently 
demonstrated.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).

2.  The veteran does not have glaucoma that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. § 3.303 (2005). 

3.  A chronic disability(ies) manifested by exposure to Agent 
Orange was not incurred or aggravated during the veteran's 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
June 2001.  In particular, the June 2001 letter informed the 
veteran that to substantiate his claims for service 
connection, he must demonstrate that he has a current 
disability that is related to service.  The veteran was 
instructed to submit or identify evidence relevant to his 
claims, to include a statement from a doctor, private or VA.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
In addition, a November 2001 statement of the case and May 
2005 supplemental statement of the case informed the veteran 
of the laws and regulations pertaining to his claims for 
service connection.  Thus, the discussion contain in these 
letters, as well as the substance of information provided in 
the statement and supplemental statement of the cases, 
collectively furnished the veteran notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the veteran provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his claim for service connection for low 
back disability.

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the notice required by the VCAA 
may not have been provided until after the RO adjudicated the 
appellant's claims in February 2000, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

Regarding VA's duty to assist and the veteran's claims for 
service connection, service medical and personnel records, 
post-service VA treatment and private and examination 
reports, and statements of the veteran are of record.  Also, 
in October 2003, the Board remanded the veteran's claim to 
the RO for additional development, to include an attempt to 
verify the veteran's alleged in-service stressors with the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  In April 2004, the RO sent a request to 
USASCRUR for verification of the veteran's alleged in-service 
stressors, describing the nature of the incidents provided by 
the veteran.  Thereafter, in November 2004, USASCRUR 
responded to the RO's request. 

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of service 
connection for PTSD, glaucoma and an unspecified 
disability(ies) as a result of exposure to Agent Orange, the 
Board notes that 38 U.S.C. § 5103A(d) places a duty on VA to 
provide a medical opinion when such an opinion is necessary 
to make a decision on the veteran's claim for disability 
compensation.  See Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).  VA's duty to assist in this manner does 
not arise automatically.  VA's obligation under 38 U.S.C. 
§ 5103A(d) to provide the veteran with a medical opinion is 
triggered only if the evidence of record demonstrates "some 
causal connection between his disability and his military 
service."  Wells, 326 F.3d at 1384.  Here, the Board 
observes that while the record evidence does contain 
diagnoses of PTSD and glaucoma, USASCRUR was unable to verify 
any of the veteran's alleged in-service stressors and service 
medical records do not reflect any subjective complaints or 
clinical findings for either PTSD or glaucoma, respectively.  
Thus, in the absence of a clinical account noted during the 
veteran's period of service, there exists no basis on which 
to request an opinion to address whether his current PTSD and 
glaucoma may be associated with his service.  In addition, 
the veteran has not identified a disability(ies) associated 
with his alleged Agent Orange exposure.  Additionally, the 
record contains no competent medical evidence linking a 
disability(ies) to his exposure to Agent Orange.  
Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disabilities on 
appeal.

II.  General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  If a condition 
noted during service is not shown to be chronic, then, 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

III.  Analysis

1.  PTSD 

The provisions of 38 C.F.R. § 3.304(f) (2005) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b) (West 2002).  If the veteran did not serve in combat, 
alleged stressors must be corroborated by service records or 
other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Review of the evidence of record reveals that the veteran has 
been diagnosed with PTSD by VA physicians.  His diagnosis is 
apparently related to the alleged in-service stressors 
described by the veteran.  The next question, then, is 
whether the alleged in-service stressors actually occurred. 
Pursuant to VA regulation, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make 
a specific finding as to whether the veteran engaged in 
combat).  The Board emphasizes that although medical evidence 
appears to relate the diagnosis of PTSD to in-service 
stressors, such after-the-fact medical nexus evidence cannot 
also be the sole evidence of the occurrence of the claimed 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The veteran's DD 214 and service personnel records reflect 
that he had active military service with the United States 
Air Force from March 1966 to August 1970.  He served in the 
Republic of Vietnam from August 6, 1969 until his discharge 
on August 6, 1970.  His military occupational specialty was 
an aircraft mechanic and he was assigned to 361 TEWS at Phan 
Rang AB.  These records do not reflect that the veteran 
received a combat-related award or citation or designation of 
participation in a combat campaign.  

Through reviewing multiple statements from the veteran, as 
well as his VA and private treatment records, the Board has 
been able to discern several alleged in-service stressors 
relating to his active service in the Republic of Vietnam: 
(1)  Seeing dead bodies being transported and displayed on 
the sides of roads; (2) the loss of comrades close to him; 
(3) being subjected to mortar and sniper attacks that caused 
death; and (4) witnessing a plane crash on a runway, which 
burst into flames and trapped its crew members.   

Considering this record, the Board finds no evidence to 
suggest that the veteran engaged in combat with the enemy.  
Service personnel records do not reflect, and the veteran 
does not assert, that he was a recipient of a combat-related 
award.  There is no evidence or allegation of wound or injury 
potentially related to combat.  Accordingly, pursuant to VA 
regulation, the record must contain credible supporting 
evidence that the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f).  In this case, there is no such 
credible supporting evidence concerning any of the stressors.

In October 2003, the Board remanded the claim for service 
connection for PTSD to the RO to request more specific 
information from the veteran and to seek verification of his 
alleged stressors.  In April 2004, the RO sent a request to 
USASCRUR for verification of the veteran's alleged in-service 
stressors, describing the nature of the incidents provided by 
the veteran.  In a November 2004 response, USASCRUR indicated 
that in order to provide research concerning specific combat 
incidents and casualties, the veteran needed to provide 
additional information, which should include the most 
specific date possible, type and location of the incident, 
full names of casualties, unit designations to the squadron 
level, and other units involved.  In December 2004, and in 
response to USASCRUR's request, the RO sent a letter to the 
veteran and requested that he provide additional information 
concerning his specific combat incidents and casualties.  
However, the veteran failed to respond to the RO's letter.  
Therefore, in the absence of credible evidence corroborating 
the veteran's statements and testimony as to his in-service 
stressors, the Board cannot conclude that the requirements of 
38 C.F.R. § 3.304(f) have been met.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for PTSD.  
38 U.S.C.A. § 5107(b).

2.  Glaucoma

The veteran contends, in essence, that his glaucoma had its 
onset during military service.  Service medical records, 
however, are negative for any clinical findings or subjective 
complaints referable to glaucoma.  Indeed, an ocular 
evaluation at service separation in early June 1970 was 
normal.  Distant vision was 20/100 and 20/200 in the right 
and left eyes, respectively, which were both corrected to 
20/20 (see Report of Medical Examination dated June 10, 
1970).  When subsequently seen in the eye clinic in late June 
1970, the veteran was diagnosed with myopia (see eye clinic 
note, dated June 23, 1970).   

Post-service VA outpatient reports, dated from May 1996 to 
July 2000, reflect that the veteran was initially diagnosed 
with glaucoma in May 1996 (see May 1996 private treatment 
report, reflecting that the veteran was diagnosed as having a 
history of bilateral eye glaucoma, status-post left cataract 
operation.)  Subsequent VA clinical reports reflect that the 
veteran continued to seek treatment for his glaucoma.  
However, none of the treatment records establishes an 
etiological relationship between the veteran's currently 
diagnosed glaucoma and his military service.  

After a review of the evidence of record, the Board finds 
that service connection for glaucoma is not warranted.  In 
reaching this conclusion, the Board notes that the evidence 
of record shows that the veteran's glaucoma was diagnosed 
several years after service and was not present in service or 
was causally related to such service.  The medical evidence 
of record does not link the veteran's current glaucoma to his 
active service.  The absence of such evidence is of greater 
evidentiary weight than the veteran's unsubstantiated 
allegation of a relationship to service.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for glaucoma, the benefit-of-the-doubt 
doctrine does not apply.  
38 U.S.C.A. § 5107.

3.  Residuals of exposure to Agent Orange

The veteran maintains, in essence, that he has unspecified 
disability(ies) as a result of exposure to Agent Orange 
during his active service in the Republic of Vietnam.  In 
this regard, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, 
presumptive service connection for numerous diseases, will be 
established even though there is no record of such disease 
during service.  Id.; 38 C.F.R. § 3.309(e).

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent (Agent Orange) during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.
38 C.F.R. § 3.309(e) (emphasis added).

The term soft-tissue sarcoma includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.

Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
they are manifest to a degree of 10 percent at any time after 
the veteran was exposed to Agent Orange during active 
service. 
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs 
(hereinafter The Secretary) has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for: hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
female reproductive cancers; urinary bladder cancer; renal 
cancer; testicular cancer; leukemia, other than chronic 
lymphocytic leukemia (CLL); abnormal sperm parameters and 
infertility; Parkinson's Disease and Parkinsonism; 
Amyotrophic Lateral Sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity; immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed.Reg. 27630 - 27641 (May 20, 
2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 
64 Fed.Reg. 59232 (November. 2, 1999).

On his VA Form 21-526, Veteran's Application for Compensation 
or Pension, received by the RO in June 1999, the veteran 
claimed that he had been exposed to Agent Orange in 1969 at 
Phu Cat Hospital while assigned to 361 TEWS.  In a December 
1999 letter to the veteran, the RO asked that he identify the 
disabilities that he was claiming as a result of his Agent 
Orange exposure.  Despite the veteran's contentions, his 
service medical and personnel records are negative for any 
evidence indicating exposure to Agent Orange.  While VA has 
promulgated regulations regarding the presumption of 
herbicide exposure with respect to service men and women that 
served within the borders of Vietnam during the Vietnam Era, 
pursuant to 38 C.F.R. §§ 3.307, 3.309, the United States 
Court of Veterans Appeals in Brammer v. Derwinskik, supra, 
stated that "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability (emphasis in orig.).  
In the absence of proof of a present disability there can be 
no valid claim."  Id. at 225.  In this case, the veteran has 
not identified a disability or disabilities associated with 
his alleged Agent Orange exposure.  Additionally, the record 
contains no competent medical evidence linking a 
disability(ies) to his exposure to Agent Orange.  
Accordingly, service connection for disability(ies) related 
to exposure to Agent Orange is not warranted.

IV.  Conclusion

Although the Board does not question the sincerity of the 
veteran's conviction that he has PTSD, glaucoma and 
unspecified disability(ies) due to his active military 
service, to include exposure to Agent Orange, the Board notes 
that, as a lay person, the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise. 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since the preponderance of the medical evidence 
is against a showing that the veteran has PTSD or glaucoma 
due to service, or currently has an unspecified 
disability(ies) as result of his presumed exposure to Agent 
Orange, there is no basis upon which to establish service 
connection for these disabilities. 


ORDER

Service connection for PTSD is denied.

Service connection for glaucoma is denied. 

Service connection for residuals of exposure to Agent Orange 
is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


